                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division


UNITED STATES OF AMERICA


V.                                                 Criminal No. 3:00CR71

JEFFREY A. PLEASANT


                              MEMORANDUM OPINION


      Jeffrey A. Pleasant, a federal inmate proceeding pro se,

brings this motion pursuant to 28 U.S.C. § 2255.            (ECF No. 159.)

The Government has responded, asserting that Pleasant's § 2255

Motion is untimely.       (ECF No. 162.)        For the reasons set forth

below, the § 2255 Motion will be dismissed as barred by the statute

of limitations.



                          I.    Procedural History

      A.     Initial Federal Proceedings

      Following    a   jury    trial,   this   Court convicted   Jeffrey A.

Pleasant of two counts of interfering with commerce by threats or

violence, two counts of carrying a firearm during and in relation

to a crime of violence, two counts of possession of a firearm in

furtherance of a crime of violence, and one count of possession of

a firearm by a convicted felon.         See United States v. Pleasant, 31

F.   App'x   91, 92 (4th       Cir. 2002). The Court ''determined that

Pleasant qualified as an armed career criminal under 18 U.S.C.A.
§ 924(e) (West 2000) and sentenced him to a total of 622 months

imprisonment."     Id.

     Pleasant appealed.         The United States Court of Appeals for

the Fourth Circuit affirmed Pleasant's convictions and sentence on


February 19, 2002.       Id. at 93.

     Following his direct appeal, this Court denied a 28 U.S.C.

§ 2255 motion by Pleasant.               See   United States v.      Pleasant, 73

F. App'x 653 (4th Cir. 2003).             In the following years, the Court

denied a host of unauthorized, successive § 2255 motions filed by

Pleasant.    See, e.g.. United States              v.   Pleasant, No. 3:00CR71,

2013 WL 2950522, at *1 (E.D. Va. June 13, 2013).

     B.     Current Federal Proceedings

     In   April of   2017,     Pleasant        requested   permission       from the

United States Court of Appeals for the Fourth Circuit to file a

successive application for § 2255 relief with this Court.                          (See

ECF No. 158-2, at 15-16.)            On May 23, 2017, the Fourth Circuit

granted Pleasant permission to file a successive § 2255 Motion

with this Court.     (ECF No. 158, at 1.)           The Fourth Circuit stated:

     Pleasant has made a prima facie showing that a new rule
    of    constitutional      law    announced     in    Johnson   v.   United
    States, 135 S. Ct. 2551 (2015), and held to apply
    retroactively to cases on collateral review by Welch v.
    United States, 136 S. Ct. 1257 (2016), may apply to his
    case.  See In re Vassell, 751 F.3d 267, 269 (4th Cir.
    2014).     Accordingly,   we  grant   his   motion  for
     authorization       to   file   a    second   or   successive      §   2255
    motion based on Johnson, thus permitting consideration
        of the § 2255 motion by the district court in the first
        instance.


(Id.)    Pleasant had attached a copy of his proposed, successive 28

U.S.C. § 2255 motion to his request for authorization to file a

successive § 2255 motion.                {ECF No. 158-2, at 1-15.)                  In that

document. Pleasant listed the following grounds for relief

Ground One          ''Unconstitutional Application of the Armed Career

                      Criminal Act."        (Id. at 5.)

Ground Two          "Petitioner was denied equal treatment of the law

                      where    he   timely     sought      relief     under   Johnson     v.

                      U.S., 135 S. Ct. 2551 (2015)."                (I^ at 7.)

        On June 14, 2017, the Court received from Pleasant his "MOTION

FOR   RELIEF   PURSUANT        TO   28   U.S.C.      § 2255   AND   JOHNSON    V.    UNITED


STATES 135 S. Ct. 2551 (2015)" ("§ 2255 Motion," ECF No. 159.)                            In

his § 2255 Motion, in support of Ground One, Pleasant contends

that,    in   light    of     Johnson,    he       was   improperly    sentenced     to   an

enhanced sentence under the Armed Career Criminal Act ("ACCA").

Specifically, Pleasant contends:

             Because the petitioner no longer has three ACCA-
        qualifying convictions, he is no longer an armed career
      criminal.       His sentence should be vacated because Johnson
      established a "new rule of constitutional law," that has




     ^ The Court corrects the emphasis, spacing, capitalization,
spelling, and punctuation in the quotations from Pleasant's
submissions.    The Court employs the pagination assigned to
Pleasant's submissions by the CM/ECF docketing system.
                                               3
     been ^^made retroactive to cases on collateral review by
     the Supreme Court, that was previously unavailable."

{§ 2255 Mot. 13 (citation omitted).)

     Also, on June 14, 2017, the Court received a Motion for Leave

to Amend Motion for Relief Pursuant to § 2255 (^'Motion to Amend,"

ECF No. 160).     In the Motion to Amend, which spans nearly 100 pages

with attachments. Pleasant seeks to add the following claims:

     Ground     Three:     Pleasant   claims   that      his    federal
           prosecution was held in violation of:
     (a)   The Speedy Trial Act, 18 U.S.C.A. § 3161 ^ seq.;
           and,
     (b)   The Interstate Agreement on Detainers Act (lADA);
           and,
     (c)   The Sixth Amendment.

(Mot. Amend 4.)

     Ground Four:   The   government  failed   to              disclose
     exculpatory evidence to the defense . . . .

(Id. at 19.)

     Ground     Five:    Pleasant   claims   that   he   is    actually
     innocent of the offenses and violating the Project Exile
     law   enforcement    agreement/initiative,     he    was    denied
     equal treatment in the diversion process.

(Id. at 20.)

     As explained below. Ground One is barred by the relevant

statute of limitations. Ground Two is frivolous, and Grounds Three

through Five fail to satisfy the standard for successive § 2255

motions.
            II.     The Standard For Successive § 2255 Motions

      The     Fourth         Circuit     granted       Petitioner          pre-filing

authorization to file a successive motion in this Court pursuant

to 28 U.S.C. § 2255(h)(2).              Under § 2255(h)(2), Pleasant must

demonstrate       that   his    claim    is    based   upon    ^^a   new    rule   of

constitutional law, made retroactive to cases on collateral review

by the Supreme Court, that was previously unavailable." 28 U.S.C.

§ 2255(h)(2).

      The   Fourth Circuit's determination that Pleasant satisfies

§ 2255(h) "is        ^tentative in the following sense:               the district

court must dismiss the motion that [the Fourth Circuit has] allowed

the applicant to file, without reaching the merits of the motion,

if   the    court    finds     that    the    movant   has    not    satisfied     the

requirements for the filing of such a motion.'" McLeod v. Pequese,

337 F. App'x 316, 324 (4th Cir. 2009) (quoting Bennett v. United

States, 119 F.3d 468, 470 (7th Cir. 1997)).                   Specifically, this

controlling statute states, "[a] district court shall dismiss any

claim presented in a second or successive application that the

court of appeals has authorized to be filed unless the applicant

shows that the claim satisfies the requirements of this section."

28 U.S.C. § 2244(b)(4); see United States v. MacDonald, 641 F.3d

596, 604 (4th Cir. 2011) (citing United States v. Winestock, 340

F.3d 200, 205 (4th Cir. 2003)).
        To satisfy 28 U.S.C § 2255(h)(2), Pleasant must demonstrate

for each of his claims: (1) that the claim relies upon a new rule

of constitutional law that was previously unavailable; and (2)

that the Supreme Court has made that rule retroactive to cases on

collateral review.        As explained below, Grounds One and Two satisfy

this standard, but Grounds Three through Five do not.

        Grounds One and Two rely upon the Supreme Court's decision in

Johnson v. United States, 135 S. Ct. 2551 (2015).              In Johnson, the

Supreme Court held "that imposing an increased sentence under the

residual    clause   of   the   Armed   Career   Criminal   Act    violates     the


Constitution's guarantee of due process."             135 S. Ct. at 2563.2

In Welch v. United States, 136 S. Ct. 1257 (2016), the Supreme

Court    held   that "Johnson    announced   a   substantive      rule   that   has


retroactive effect in cases on collateral review."                 Id. at 1268.




     2 The ACCA provides that

     [i]n the case of a person who violates section 922(g) of
     this title and has three previous convictions by any
     court referred to in section 922(g)(1) of this title for
     a violent felony or a serious drug offense, or both,
     committed on occasions different from one another, such
     person shall be fined under this title and imprisoned
     not less than fifteen years . . . .

18 U.S.C. § 924(e)(1). Under the residual clause, the term violent
felony had been "defined to include any felony that ^involves
conduct that presents a serious potential risk of physical injury
to another.'"    Johnson, 135 S. Ct. at 2555 (quoting 18 U.S.C.
§ 924(e)(2)(B)).

                                        6
Thus, Grounds One and Two satisfy the requirements of 28 U.S.C.

§ 2255(h)(2).

     Grounds Three through Five, however, do not rely on ^^a new

rule of constitutional law, made retroactive to cases on collateral

review by the Supreme Court, that was previously unavailable." 28

U.S.C. § 2255(h)(2).     Accordingly, Pleasant's Motion to Amend (ECF

No. 160) will be denied.



    III.      Ground One Is Barred By The Statute of Limitations

     Section 101 of the Antiterrorism and Effective Death Penalty

Act ('^AEDPA") amended 28 U.S.C. § 2255 to establish a one-year

period   of    limitation      for    the   filing    of   a   §   2255   Motion.

Specifically, 28 U.S.C. § 2255(f) now reads:

     (f)   A 1-year period of limitation shall apply to a
           motion under this section.            The limitation period
           shall run from the latest of—
           (1)    the   date     on    which    the    judgment     of
                  conviction becomes final;
           (2)    the   date    on    which    the    impediment   to
                  making a motion created by governmental
                  action in violation of the Constitution
                  or laws of the United States is removed,
                  if the movant was prevented from making
                  a motion by such governmental action;
           (3)    the date on which the right asserted was
                  initially  recognized  by the    Supreme
                  Court, if that right has been newly
                  recognized by the Supreme Court and made
                  retroactively applicable to cases on
                  collateral review; or
           (4)    the date on which the facts supporting
                  the claim or claims presented could have
                   been discovered through the exercise of
                   due diligence.

28 U.S.C. § 2255(f).       The pertinent provisions for Pleasant's §

2255 Motion are 28 U.S.C. § 2255(f)(1)&(3).

     A.    28 U.S.C. § 2255(f)(1)

     Under 28 U.S.C. § 2255(f)(1), Pleasant's conviction became

final on Monday, May 20, 2002, when the time for filing a petition

for a writ of certiorari expired.       See Hill v. Braxton, 277 F.3d

701, 704 (4th Cir. 2002) (''[T]he one-year limitation period begins

running when direct review of the state conviction is completed or

when the time for seeking direct review has expired .

(citing 28 U.S.C. § 2244(d)(1)(A)));        Sup. Ct. R. 13(1) (stating

that a petition for certiorari should be filed within ninety days

of entry of judgment by state court of last resort or of the order

denying discretionary review).      Pleasant's § 2255 Motion, filed in

2017, is clearly untimely under 28 U.S.C. § 2255(f)(1).

     B.    28 U.S.C. § 2255(f)(3)

     The    next    pertinent   provision   provides   for   a   belated

commencement of the limitation period to ''the date on which the

right asserted was initially recognized by the Supreme Court, if

that right has been newly recognized by the Supreme Court and made

retroactively applicable to cases on collateral review." 28 U.S.C.
§ 2255(f)(3).     As    the   United   States   Court    of   Appeals   for   the

Eleventh Circuit explained:

       The issuance of the Supreme Court's Johnson decision
       meets both of those requirements.  The Supreme Court
       held in Welch that Johnson announced a new rule that is
       retroactively applicable to cases on collateral review.
       See Welch, 136 S. Ct. at 1268. Because the Supreme Court
       issued Johnson on June 26, 2015, Johnson, 135 S. Ct.
       2551, a § 2255 movant wishing to raise a Johnson claim
       had until June 26, 2016, to file a motion obtaining that
       claim.   See 28 U.S.C. § 2255(f)(3).

Beeman v. United States, 871 F.3d 1215, 1219 (11th Cir. 2017)

(parallel citation omitted)(emphasis added).              Here, Pleasant did

not file a § 2255 motion containing Ground One, his Johnson claim,

until 2017.     Ground One is barred by the statute of limitations.

Accordingly, Claim One will be dismissed.


       IV.   Pleasant Fails To State An Equal Protection Claim

       In Ground Two, Pleasant contends that he ""was denied equal

treatment of the law where he timely sought relief under Johnson

V. U.S., 135 S. Ct. 2551 (2015)," (ECF No. 158-2, at 7), and was

denied relief.     In support of this claim. Pleasant contends that,

on January 11, 2016, he filed a pro se Motion for Authorization to

File   a   Successive   28    U.S.C. § 2255     Motion   (hereinafter, '''2016

Motion for Authorization") with the United States Court of Appeals

for the Fourth Circuit, seeking relief based on Johnson.                      (ECF

No. 163, at 2.)     The 2016 Motion for Authorization also sought to
rehash   a    number   of   other   grounds     for   relief   that    the    courts

repeatedly had rejected.          2016 Motion for Authorization, Doc No. 2-

1, at 136-44, In re Pleasant, No. 16-112 (4th Cir. filed Jan. 11,

2016).      Nevertheless, the first ground for relief in Pleasant's

proposed § 2255 motion, which was attached to the 2016 Motion for

Authorization,     was      the   Johnson     claim   raised   in     the    present

proceedings.     (ECF No. 162, at 4); 2016 Motion for Authorization,

Doc. No. 2-1, at 136, In re Pleasant, No. 16-112 (4th Cir. filed

Jan. 11, 2016).        On January 29, 2016, the Fourth Circuit denied

Pleasant's 2016 Motion for Authorization.                (ECF No. 155.)

      Prior to evaluating Pleasant's equal protection argument, it

is helpful to review the criteria the Fourth Circuit had to apply

in order to grant authorization to file a successive 28 U.S.C.

§ 2255 motion.     Specifically, the controlling statute provides, in

pertinent part:

      (h) A second or successive motion must be certified as
      provided in section 2244 by a panel of the appropriate
      court of appeals to contain—

         (2) a new rule of constitutional law, made retroactive
         to cases on collateral review by the Supreme Court,
         that was previously unavailable.

28   U.S.C. § 2255(h)(2)          (emphasis    added).      Here,   at      the   time

Pleasant filed his 2016 Motion for Authorization on January 11,

2016, the Supreme Court of the United States had yet to make the

new' rule    announced in    Johnson   retroactive to cases on collateral

                                        10
review.3       Thus, the          Fourth   Circuit could        not grant Pleasant

permission to file a successive 28 U.S.C. § 2255 motion based on

Johnson at that time.


       The Fourth Circuit has observed:


       Where the files and records conclusively show that the
       prisoner is entitled to no relief, summary dismissal is
       appropriate.  If the petition be frivolous . . . on its
       face, entry of dismissal may be made on the court's own
       motion without even the necessity of requiring a
       responsive pleading from the government.

Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

       In order to state a plausible equal protection claim, must

allege   facts      that    indicate:      (1)    "'that   he    has    been   treated

differently from others with whom he is similarly situated"; and,

(2)    that   the    differing       treatment     resulted      from     intentional

discrimination.           Morrison v. Garraghty, 239 F.3d 648, 654 (4th

Cir. 2001).      Pleasant fails to indicate that he has been treated

any    differently         than     individuals      who    prematurely        sought

authorization to file a successive 28 U.S.C. § 2255 motion based

on Johnson.      Additionally, Pleasant fails to indicate that he has

been   treated      any    differently     than   individuals      who,    after   the

decision in Welch, waited until after June 26, 2016 to seek and

obtain authorization to file a successive 28 U.S.C. § 2255 motion.




     ^ The Supreme Court did not make the rule in Johnson
retroactive to cases on collateral review until April 18, 2016.
Welch V. United States, 136 S. Ct. 1257 (2016).
                                           11
Accordingly, as the record and the law conclusively demonstrate

that Pleasant was not denied equal protection, Ground Two will be

dismissed.



                                 V.    Conclusion


        For the foregoing reasons. Pleasant's § 2255 Motion (ECF

No. 159) will be denied.         The Motion to Amend (ECF No. 160) will

be denied.       Pleasant's claims will be dismissed.           The action will

be dismissed.      Pleasant's Motion to Deny the United States Motion

to   Dismiss     (ECF   No.   163)    will   be   denied.   A   certificate   of

appealability will be denied.

        The Clerk is directed to send a copy of the Memorandum Opinion

to Pleasant and counsel for the Government.

        It is so ORDERED.


                                                      /s/
                                       Robert E. Payne
                                       Senior United States District Judge

Richmond, Virginia
Date:
    •     i.^\




                                        12
